IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00078-CV

   IN RE HAMPTON ROADS LANDSCAPING & LAWN CARE, LLC
                AND MARK RYAN TAYLOR


                                Original Proceeding



                                        ORDER

      Relators’ Motion to Extend the Maximum Length of Relators’ Reply to Real Party

In Interest’s Response to Petition for Writ of Mandamus Pursuant to TEX. R. APP. P.

9.4(i)(4), filed on April 17, 2019, is granted. Relators’ Reply to Real Party In Interest’s

Response to Petition for Writ of Mandamus is deemed properly filed as of April 17, 2019.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed April 24, 2019